OPINION — AG — ** CANDIDATES — SCHOOL BOARD — ELECTION ** THE PERSON WHO FILED AS A CANDIDATE FOR PRESIDENT OF THE SCHOOL BOARD OF THE INDEPENDENT SCHOOL DISTRICT MENTION, AND NOT AS CANDIDATE FOR MEMBER OF SAID SCHOOL BOARD, WAS 'NOT' LEGALLY ELECTED, AND THAT THE INCUMBENT WHO WAS DEFEATED AT THE ELECTION BUT WHO DID PROPERLY FILE AS A CANDIDATE FOR MEMBER OF THE SCHOOL BOARD, IS ENTITLED TO AND SHOULD CONTINUE TO SERVE IN SUCH POSITION UNTIL HIS SUCCESSOR IS LEGALLY ELECTED AND QUALIFIED. (SUCCESSOR) THE FOREGOING MAKES IT UNNECESSARY TO CONSIDER THE LEGAL EFFECT OF THE MEMBER OF THE BOARD OF EDUCATION PRESIDING OVER THE ELECTION WHEN BOTH THE PRESIDENT AND VICE-PRESIDENT WERE PRESENT, BUT IN THIS CONNECTION YOUR ATTENTION IS INVITED TO 70 O.S. 4-17 [70-4-17] WHICH PROVIDES THAT THE " PRESIDENT " AND IN HIS ABSENCE THE VICE-PRESIDENT, OF THE BOARD OF EDUCATION SHALL PRESIDE AT ALL REGULAR AND SPECIAL SCHOOL BOARD MEETINGS AND IF NEITHER BE PRESENT THOSE ASSEMBLED SHALL SELECT A CHAIRMAN TO PRESIDE OVER THE MEETING. (PRESIDENT OF SCHOOL BOARD, APPOINTMENT, ELECTION) CITE: 70 O.S. 4-8 [70-4-8], 70 O.S. 4-11 [70-4-11], 70 O.S. 4-16 [70-4-16] 70 O.S. 4-24 [70-4-24], ARTICLE XXIII, SECTION 10 (J. H. JOHNSON)